DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-6, 12-14 are currently pending.  
Priority:  Filing date of 06/19/2020.
Claim Rejections - 35 USC § 112
Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant amended the claims in a manner which avoids the rejection.  This rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 12-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant persuasively argued withdrawal of this rejection.  This rejection is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lijun (CN101259190, citations to machine translation published 2008-09-10).
This rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN102652787, citations to machine translation, published 2012-09-05).
Wang teaches a Chinese medicine for “treating idiopathic thrombocytopenic purpura (ITP)” in a patient with an extract comprising “Salvia miltiorrhiza” with “good treatment effect” (title/abstract, claim 1).  The teaching of Salvia miltiorrhiza in the prior art composition for treating thrombocytopenia corresponds to the instant claims including the limitation of “tanshinone IIA” because the compound is present in Salvia miltiorrhiza as evidenced by Yin et al. (Chin Med, 2020, (published April 16, 2020) 15:35, 10 pages + 9 pages supplemental info; Abstract: “Salvia miltiorrhiza (Danshen, DS)”, “The purpose of this study is to investigate the anti-thrombotic effects of DS–SQ on zebrafish and explore its possible action mechanism.”; Table S2: peak 32 = Tanshinone IIA from DS), Kim et al. (Evidence-Based Complementary and Alternative Medicine Volume 2019, Article ID 7125162, 18 pages; page 4: “the extracts of S. miltiorrhiza, including 15, 16-dihydrotanshinone I, lipid-soluble tanshinone I, tanshinone IIA, cryptotanshinone, dihydrotanshinone, water soluble danshensu, and salvianolic acid B, displayed potent antiplatelet activity via suppression of platelet aggregation and promotion of fibrinolysis”), and Lu et al.  (Journal of Pharmaceutical and Biomedical Analysis 109 (2015) 85–90; Abstract: “In this work, a peak fractionation approach combined with an activity assay method was used to screen direct thrombin inhibitors from Radix Salviae Miltiorrhizae (RSM), a famous herbal remedy for the treatment of cardiovascular diseases in China. A total of 91 fractions were collected from the RSM extract, and 19 fractions out of them showed thrombin inhibitory effects with dose–effect relationship. Among them, three compounds were unambiguously identified as 15, 16-dihydrotanshinone I, cryptotanshinone and tanshinone IIA with IC50 values of 29.39, 81.11 and 66.60 uM, respectively.”; page 88, Table I: Peak No. 78 = Tanshinone IIA).  
Regarding “stress-induced suppression of immunoglobulin activity” the instant specification describes immune thrombocytopenia as a form of stress-induced immunosuppression (p. 3-4) which is the same condition taught by the prior art (p. 2: “idiopathic thrombocytopenic purpura is a kind of immunity syndrome”), thus Wang’s teaching of a method of administering a composition comprising tanshinone IIA for treating the same condition anticipates the claims regardless of the mechanism.  
Response
Applicant argues that the cited art intends to “increase platelet count” which “is opposite to the present invention, which claims a decrease of platelet count”.  Regarding the platelet count argument, the claims do not “claim a decrease of platelet count”, however, as detailed above such an effect would be inherent in a method of administering the same compound to the same condition. In this case, the prior art product and the product used in the claims are identical and the properties and functions presumed inherent – MPEP 2112.01: “A chemical composition and its properties are inseparable”.  Furthermore, an inherent property such as decreasing platelet count need not be recognized if it is in fact inherent in the prior art.  See MPEP 2112.  Applicant’s argument is not persuasive and the rejection maintained.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN102652787, citations to machine translation, published 2012-09-05) in view of Cheng et al. (Gene 754 (2020) 144817, 8 pages), Yin et al. (Chin Med, 2020, (published April 16, 2020) 15:35, 10 pages + 9 pages supplemental info), Kim et al. (Evidence-Based Complementary and Alternative Medicine Volume 2019, Article ID 7125162, 18 pages), and Lu et al.  (Journal of Pharmaceutical and Biomedical Analysis 109 (2015) 85–90). 
Claims 1-2 are anticipated by prior art as detailed supra and incorporated herein.  Further these claims are rendered obvious over the same because on of ordinary skill in the art would have reasonably considered following the teaching of Wang and arrive at the claimed invention.  
Regarding claims 3-6 specifying the particular stress, Wang does not teach these stress elements, however Cheng teaches a variety of stress models treated by tanshinone IIa which one of ordinary skill in the art would have considered in combination with the teaching of Wang and arrive at the claimed invention because they are using the some active agent for treating related diseases.  
Regarding dependent claims 12-14, further specifying the stress-induced suppression of immunoglobulin activity in a subject, including ITP, Wang teaches “Idiopathic thrombocytopenic purpura is a kind of immunity syndrome, is common hemorrhage. Its mechanism is to have antiplatelet antibody in the blood circulation, makes platelet destruction too much, causes purpura” (p. 2), which one of ordinary skill in the art would have considered in practicing Wang and considered the antiplatelet antibody for treating a patient and arrive at the claimed invention.
Therefore, the claims are rejected as prima facie obvious.
Response
Applicant argues that the cited art intends to “increase platelet count” which “is opposite to the present invention, which claims a decrease of platelet count”.  Regarding the platelet count argument, the claims do not “claim a decrease of platelet count”, however, as detailed above such an effect would be inherent in a method of administering the same compound to the same condition. In this case, the prior art product and the product used in the claims are identical and the properties and functions presumed inherent – MPEP 2112.01: “A chemical composition and its properties are inseparable”.  Furthermore, an inherent property such as decreasing platelet count need not be recognized if it is in fact inherent in the prior art.  See MPEP 2112.  
One of ordinary skill in the art would have reasonably considered using Wang’s composition in treating ITP which was taught as having a “mechanism is to have antiplatelet antibody in the blood circulation” and is the same condition treated by the instant claims such that they would have arrived at the claimed invention with a reasonable expectation of success.
Applicant’s argument is not persuasive and the rejection maintained.

CLAIM REJECTIONS NECESSITATED BY AMENDMENT – MPEP 706.07(a)
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (“Dan Shen (Salvia miltiorrhiza) in Medicine”, vol. 2, (2015), 592 pages).
Regarding claim 1, to A method for preventing and/or treating stress-induced suppression of immunoglobulin activity in a subject in need of such treatment, comprising administering to said subject an effective amount of tanshinone IIA or a derivative thereof, or a pharmaceutically acceptable salt, solvate, hydrate, isotopologue, or prodrug of tanshinone IIA or a derivative of tanshinone IIA, Yan teaches use of the traditional Chinese medicine Danshen which comprises tanshinone IIA and tanshinone I (p. 4, p. 348) and was known for “relieving mental stress” “promoting blood circulation” (p. 3).  Yan specifically teaches that the Danshen was shown to have an anti-stress effect and act as an immunomodulator (p. 37: “Anti-Stress Effect and Influence on Immune Function”, “The effects of the medicine on the tolerances of high temperature, cold, … the production of antibodies”).  Although Yan does not specifically teach treating stress-induced suppression of immunoglobulin activity, one of ordinary skill in the art would have known from the teaching of Yan that administration of Danshen, including tanshinone IIA, would have been useful in treating stress-induced conditions including having an effect on immune system function as well as the production of antibodies/immunoglobulin.  Thus, one of ordinary skill in the art of pharmaceuticals following the teaching of Yan would have arrived at the claimed invention with a reasonable expectation of success.
Regarding claim 2, specifying tanshinone I, Yan teaches this as a component of Danshen (p. 4, p. 348) which one of ordinary skill in the art would have considered and arrive at the claimed invention.  
Regarding claim 3, wherein the stress is a psychological stress, Yan teaches that Danshen was known for “relieving mental stress” (p. 3) and improves brain functions based on psychological tests (p. 31) which would have led one of ordinary skill in the art to the claimed invention.
Regarding claims 4-6, wherein the stress is a physiological stress, cold stress, and restraint stress, Yan teaches that administration of Danshen improves “tolerance of cold temperature” and “strengthened the endurance of the mice and prolonged their swimming time” (p. 37) which would have led one of ordinary skill in the art to the claimed invention.
Regarding claim 12, wherein the immunoglobulin is an antiplatelet antibody, Yan teaches that Danshen balanced the immune response in conditions including thrombocytopenia (p. 37: “Anti-Stress Effect and Influence on Immune Function”; p. 258: “change the unbalanced T-Helper/T-Suppressor ratio back to normal”, “APS is a type of antibody against phospholipids. APS can induce thrombosis in arteries and veins … It can also cause thrombocytopenia”) which one of ordinary skill in the art would have considered as affecting platelets in a method of treating stress-induced conditions in a subject and arrive at the claimed invention.  
Regarding claim 13, to A method for preventing and/or treating a stress-induced high platelet count in a subject in need of such treatment, comprising administering to said subject an effective amount of tanshinone IIA or a derivative thereof, or a pharmaceutically acceptable salt, solvate, hydrate, isotopologue, or prodrug of tanshinone IIA or a derivative of tanshinone IIA, Yan teaches Danshen “improves blood circulation”, “resist thrombosis”, and “promote clot lysis” (p. 34-35), “can reduce platelet surface activity, inhibit platelet aggregation, improve the activity of fibrinoclase, adjust blood rheology, and improve immune function” (p.36), and has an anti-stress effect (p. 37: “Anti-Stress Effect and Influence on Immune Function”) which one of ordinary skill in the art would have understood as being useful for treating a stress-induced high platelet count condition and arrive at the claimed invention. 
Regarding claim 14, to A method for preventing and/or treating stress-induced immunosuppression in immune thrombocytopenia (ITP) in a subject in need of such treatment, comprising administering to said subject an effective amount of tanshinone IIA or a derivative thereof, or a pharmaceutically acceptable salt, solvate, hydrate, isotopologue, or prodrug of tanshinone IIA or a derivative of tanshinone IIA, Yan teaches that Danshen balanced the immune response in conditions including thrombocytopenia (p. 37: “Anti-Stress Effect and Influence on Immune Function”; p. 258: “change the unbalanced T-Helper/T-Suppressor ratio back to normal”, “APS is a type of antibody against phospholipids. APS can induce thrombosis in arteries and veins … It can also cause thrombocytopenia”; p. 34-35: “improves blood circulation”, “resist thrombosis”, and “promote clot lysis”; p. 36: “can reduce platelet surface activity, inhibit platelet aggregation, improve the activity of fibrinoclase, adjust blood rheology, and improve immune function”) which one of ordinary skill in the art would have considered as suggesting Danshen would be useful for treating stress-induced conditions including immunosuppression in immune thrombocytopenia in a subject and arrive at the claimed invention.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (BMC Cardiovascular Disorders (2020-02-14) 20:81, 7 pages).
Regarding claim 13, Wang teaches tanshinone IIA suppresses platelet activation in response to oxidant insult (stress) (Abstract), but does not teach treatment of a subject.  However, based on the results of Wang, one of ordinary skill in the art would have known that administration of the well-known component that “has been used widely for effective treatment of atherothrombosis in traditional Chinese medicine” (p. 1) would be useful for treating stress-induced high platelet count in a subject and arrive at the claimed invention with a reasonable expectation of success.

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        August 9, 2022 05:55 pm